UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-1170902 FLORIDA COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Florida 35-2164765 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1400 North 15th Street, Immokalee, Florida 34142-2202 (Address of principal executive offices) (Including zip code) (239)657-3171 (Issuer's Telephone Number, Including Area Code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filero Accelerated filer x Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $0.01 par Outstanding at October 31, 2007: 7,909,664 Form 10-Q FLORIDA COMMUNITY BANKS, INC. September 30, 2007 TABLE OF CONTENTS Page No. Part I - Financial Information Item 1 -Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statement of Shareholders' Equity for the Nine Months Ended September 30, 2007 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item 2 -Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 17 Item 4 - Controls and Procedures 18 Part II - Other Information Item 1 - Legal Proceedings 19 Item 1A - Risk Factors 19 Item 5 – Other Information 19 Item 6 – Exhibits 20 Signatures 21 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION September 30, 2007 (Unaudited) and December 31, 2006 Table September 30, 2007 (Unaudited) December 31,2006 Assets Cash and due from banks $ 11,295,417 $ 19,013,130 Interest-bearing demand deposits with banks 1,717,979 1,499,212 Federal funds sold 105,000 100,000 Cash and Cash Equivalents 13,118,396 20,612,342 Securities held-to-maturity, fair value of $137,212,400in 2007 and $99,976,028 in2006 138,034,509 101,109,108 Other investments-securities 5,149,965 5,595,465 Other investments-partnerships 1,215,875 1,263,875 Loans held-for-sale 160,000 145,600 Loans, net of unearned income 774,659,262 869,462,473 Allowance for loan losses (13,963,948 ) (13,590,000 ) Net Loans 760,695,314 855,872,473 Premises and equipment, net 18,627,247 14,455,093 Accrued interest 5,138,779 6,640,337 Foreclosed real estate 1,142,099 2,403,435 Deferred taxes, net 10,063,446 6,425,467 Other assets 1,664,460 2,154,231 Total Assets $ 955,010,090 $ 1,016,677,426 Liabilities and Shareholders’ Equity Liabilities Deposits Noninterest-bearing $ 74,980,753 $ 109,481,282 Interest-bearing 682,298,318 725,980,218 Total Deposits 757,279,071 835,461,500 Short-term borrowings 13,168,000 694,000 Accrued interest 3,872,765 2,767,839 Deferred compensation 217,928 246,635 FHLB advances 45,000,000 55,000,000 Subordinated debentures 30,929,000 30,929,000 Other liabilities 3,101,496 1,011,138 Total Liabilities 853,568,260 926,110,112 Shareholders’ Equity Common stock - par value $0.01 per share, 10,000,000 shares authorized, 7,909,664 shares issued and outstanding at September 30, 2007 and December 31, 2006 79,096 79,096 Paid-in capital 18,461,737 18,432,682 Retained earnings 82,900,997 72,055,536 Total Shareholders’ Equity 101,441,830 90,567,314 Total Liabilities and Shareholders’ Equity $ 955,010,090 $ 1,016,677,426 3 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF INCOME Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Table Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 17,815,768 $ 21,768,673 $ 55,840,058 $ 60,827,003 Interest and dividends on taxable securities 1,385,261 742,694 3,580,787 2,118,388 Interest on tax-exempt securities 206,823 29,482 605,014 29,482 Interest on federal funds sold and other interest income 205,033 341,143 588,688 724,646 Total Interest Income 19,612,885 22,881,992 60,614,547 63,699,519 Interest Expense Interest on deposits 8,714,215 7,880,959 25,482,911 21,406,336 Interest on borrowed funds 1,151,589 1,343,372 3,627,834 3,307,624 Total Interest Expense 9,865,804 9,224,331 29,110,745 24,713,960 Net Interest Income 9,747,081 13,657,661 31,503,802 38,985,559 Provision for loan losses 550,000 1,225,000 849,100 4,615,000 Net Interest Income After Provision for Loan Losses 9,197,081 12,432,661 30,654,702 34,370,559 Noninterest Income Customer service fees 365,962 410,939 1,066,127 1,255,705 Secondary market loan fees 85,304 207,830 334,148 570,906 Gain on sale of other real estate — — 404,921 — Other operating income 128,178 343,279 411,667 1,233,705 Total Noninterest Income 579,444 962,048 2,216,863 3,060,316 Noninterest Expenses Salaries and employee benefits 2,680,307 2,336,964 8,089,199 6,935,967 Occupancy and equipment expense 641,986 649,177 1,855,593 1,701,155 Other operating expenses 1,174,226 776,067 2,890,973 2,327,748 Total Noninterest Expenses 4,496,519 3,762,208 12,835,765 10,964,870 Income before income taxes 5,280,006 9,632,501 20,035,800 26,466,005 Income tax expense 1,983,063 3,699,239 7,542,492 10,178,866 Net Income $ 3,296,943 $ 5,933,262 $ 12,493,308 $ 16,287,139 Basic earnings per common share $ 0.42 $ 0.75 $ 1.58 $ 2.06 Diluted earnings per common share 0.41 0.74 1.55 2.04 Cash dividends declared per common share 0.00 0.00 0.21 0.17 Weighted average common shares outstanding - basic 7,909,664 7,884,228 7,909,664 7,891,663 Weighted average common shares outstanding - diluted 8,045,938 8,006,168 8,041,134 7,996,978 See notes to consolidated financial statements 4 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Nine months Ended September 30, 2007 (Unaudited) Table Common Stock Paid-in Capital Retained Earnings Total Balance at December 31, 2006 $ 79,096 $ 18,432,682 $ 72,055,536 $ 90,567,314 Cash dividends - Common $0.21 per share — — (1,647,847 ) (1,647,847 ) Stock-based compensation expense — 29,055 — 29,055 Net income - nine months ended September 30, 2007 — — 12,493,308 12,493,308 Balance at September 30, 2007 $ 79,096 $ 18,461,737 $ 82,900,997 $ 101,441,830 See notes to consolidated financial statements 5 FLORIDA COMMUNITY BANKS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months Ended September 30, 2007 and 2006 (Unaudited) Table Nine Months Ended September 30, 2007 2006 Operating Activities Net Income $ 12,493,308 $ 16,287,139 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 849,100 4,615,000 Compensation associated with the issuance of options, net of tax 29,055 72,731 Gain on sale of other real estate owned property (404,921 ) — Gain on disposal of premises and equipment……………. (2,780 ) — Loss on disposal of premises and equipment — 33,911 Depreciation, amortization, and accretion, net 772,053 832,490 Decrease (increase) in accrued interest receivable 1,501,558 (1,091,071 ) Increase in accrued interest payable 1,104,926 545,109 (Increase) decrease in deferred tax asset, net (3,637,978 ) (1,469,053 ) Other, net 2,487,170 1,362,723 Net Cash Provided By Operating Activities 15,191,491 21,188,979 Investing Activities Purchase of investment securities held-to-maturity (42,803,676 ) (20,990,219 ) Proceeds from pay-downs of investment securities held-to-maturity 5,813,206 4,069,380 Net (purchase)/sale of other investment securities 445,500 (267,200 ) Net decrease (increase) in loans to customers 93,846,712 (99,479,668 ) Proceeds from other investments 48,000 — Proceeds from the sale of premises and equipment 12,536 — Purchase of premises and equipment (4,894,873 ) (916,252 ) Proceeds from the sale of other real estate owned 2,203,435 — Net Cash Provided By (Used In) Investing Activities 54,670,840 (117,583,959 ) Financing Activities Net increase (decrease) in demand deposits, NOW accounts and savings accounts (33,395,056 ) 34,175,519 Net increase (decrease) in certificates of deposits (44,787,374 ) 75,376,067 Issuance/(repayment) of short-term borrowings 12,474,000 (24,988,000 ) Repayments of other debt — 67,279 Issuance of subordinated debentures — 20,010,000 Net decrease in FHLB advances (10,000,000 ) (5,000,000 ) Dividends paid (1,647,847 ) (1,373,286 ) Net Cash (Used In) Provided By Financing Activities (77,356,277 ) 98,267,579 Net (Decrease) Increase in Cash and Cash Equivalents (7,493,946 ) 1,872,599 Cash and Cash Equivalents at Beginning of Period 20,612,342 32,368,349 Cash and Cash Equivalents at End of Period $ 13,118,396 $ 34,240,948 See notes to consolidated financial statements 6 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Table Note A - Basis of Presentation Florida Community Banks, Inc. (“FCBI” or the “Company”) is a bank holding company, which owns all of the common stock of Florida Community Bank (“Bank” or “FCB”) and special purpose business trusts organized to issue Trust Preferred Securities. The special purpose business trusts are not consolidated in the financial statements that are included elsewhere herein. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine-month period ended September 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated statement of financial condition at December 31, 2006, has been derived from the audited financial statements at that date, but does not include all of the information and related disclosures required by accounting principles generally accepted in the United States for complete financial statements. The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited financial statements and disclosures included in Florida Community Banks, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2006. Some items in the September 30, 2006, financial information have been reclassified to conform to the September 30, 2007, presentation. FCBI evaluates variable interests in entities for which voting interests are not an effective means of identifying controlling financial interests. Variable interests are those in which the value of the interest changes with the fair value of the net assets of the entity exclusive of variable interests. If the results of the evaluation indicate the existence of a primary beneficiary and the entity does not effectively disperse risks among the parties involved, that primary beneficiary is required to consolidate the entity. Likewise, if the evaluation indicates that the requirements for consolidation are not met and the entity has previously been consolidated, then the entity would be deconsolidated. FCBI has investments in certain entities for which the Company does not have controlling interest. For these investments, the Company records its interest using the equity method with its portion of income or loss being recorded in other noninterest income in the Consolidated Statements of Income. The Company periodically evaluates these investments for impairment. Note B - Critical Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of Note B – Critical Accounting Policies-Continued the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The determination of the adequacy of the allowance for loan losses is based on estimates that are particularly susceptible to significant changes in the economic environment and market conditions. In connection with the determination of the estimated losses on loans, management obtains independent appraisals for significant collateral. While management uses available information to recognize losses on loans, further reductions in the carrying amounts of loans may be necessary based on changes in local economic conditions. In addition, regulatory agencies, as an integral part of their examination process, periodically review the estimated losses on loans. Such agencies may require the Bank to recognize additional losses based on their judgments about information available to them at the time of their examination. Because of these factors, it is reasonably possible that the estimated losses on loans may change materially in the near term. However, the amount of the change that is reasonably possible cannot be estimated. Note C - Income Taxes Effective January 1, 2007, the Company adopted Financial Accounting Standards Board's ("FASB") Financial Interpretation No. (“FIN”) 48, Accounting for Uncertainties in Income Taxes, an Interpretation of FASB Statement No. 109. FIN 48 requires the Company to record a liability, referred to as an unrecognized tax benefit ("UTB"), for the entire benefit when it believes a position taken in a past or future tax return has a less than 50% chance of being accepted by the taxing or adjudicating authority.If the Company determines the likelihood of a position being accepted is greater than 50%, but less than 100%, the Company should record a UTB for the amount that it believes will not be accepted by the taxing authority. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Management has determined that there are no significant uncertain tax positions requiring recognition in the financial statements at the adoption date of January 1, 2007, nor did any arise for the period ending September 30, 2007. The Company may from time to time be assessed interest or penalties by taxing authorities. Historically such assessments have been minimal and immaterial to the financial statements taken as a whole. It is the policy of the Company that these types of assessments be classified as income tax expense in the financial statements. The effective tax rate of approximately 37.65% and 38.46% for the nine months ended September 30, 2007 and 2006, respectively, is more than the federal statutory tax rate for corporations; this is principally because of the effect of state income taxes, net of federal tax benefit. 7 Note D - Securities The Company applies the accounting and reporting requirements of Statement of Financial Accounting Standards ("SFAS") No. 115, Accounting for Certain Investments in Debt and Equity Securities as amended. This pronouncement requires that all investments in debt securities be classified as either "held-to-maturity" securities, which are reported at amortized cost; trading securities, which are reported at fair value, with unrealized gains and losses included in earnings; or "available-for-sale" securities, which are reported at fair value, with unrealized gains and losses excluded from earnings and reported in a separate component of shareholders' equity (net of deferred tax effect). The carrying amounts of securities as shown in the consolidated statements of financial condition and their approximate fair values at September 30, 2007 and December 31, 2006 were as follows: Gross Amortized Cost Gross Unrealized Gains Gross Unrealized Losses EstimatedFair Value Securities Held-to-Maturity September 30, 2007: FHLB and FHLMC agency notes $ 18,492,511 $ 189,494 $ 19,905 $ 18,662,100 Municipal securities 20,603,551 44,288 112,484 20,535,355 Mortgage-backed securities 98,938,447 212,296 1,135,798 98,014,945 $ 138,034,509 $ 446,078 $ 1,268,187 $ 137,212,400 December 31, 2006: FHLB and FHLMC agency notes $ 12,530,776 $ 28,181 $ 43,207 $ 12,515,750 Municipal securities 16,765,363 136,498 19,021 16,882,840 Mortgage-backed securities 71,812,969 53,473 1,289,004 70,577,438 $ 101,109,108 $ 218,152 $ 1,351,232 $ 99,976,028 The following tables show our investments' gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at September 30, 2007. Less Than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses FHLB and FHLMC agency notes $ — $ — $ 1,979,200 $ 19,905 $ 1,979,200 $ 19,905 Municipal securities 12,263,751 74,328 3,399,593 38,156 15,663,344 112,484 Mortgage-backed securities 34,137,157 253,539 47,833,081 882,259 81,970,238 1,135,798 Total $ 46,400,908 $ 327,867 $ 53,211,874 $ 940,320 $ 99,612,782 $ 1,268,187 8 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note D - Securities - Continued Management evaluates securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. The Company believes all individual securities at September 30, 2007, that were in an unrealized loss position or impaired for the timeframes indicated above are deemed not to be other-than-temporary impairments. Substantially all of these positions are backed by 1-4 family mortgages and the unrealized loss of these securities is based solely on interest rate changes and not due to credit ratings. Management intends to hold these securities until maturity. Note E - Subordinated Debentures On May 12, 2006, FCBI Capital Trust II (“Trust II”), a Delaware statutory trust, received $20,000,000 in proceeds.The proceeds of the Trust II transaction and the $10,000,000 in proceeds from the prior statutory trust established June 21, 2002, FCBI Capital Trust I ("Trust I") transaction were then used by the trusts to purchase an equal amount of floating-rate subordinated debentures (the "subordinated debentures") of the Company. The Company has fully and unconditionally guaranteed all obligations of the trusts on a subordinated basis with respect to the preferred securities. Subject to certain limitations, the preferred securities qualify as Tier 1 capital and are presented in the consolidated statements of financial condition as subordinated debentures. The sole assets of the trusts are the subordinated debentures issued by the Company. Both the preferred securities of the trusts and the subordinated debentures of the Company each have approximately 30-year lives. However, both the Company and the trusts have call options of five years, subject to regulatory capital requirements. Note F - Segment Information All of the Company’s offices offer similar products and services, are located in the same geographic region, and serve the same customer segments of the market. As a result, management considers all units as one operating segment and therefore feels that the basic financial statements and related footnotes provide details related to segment reporting. Note G - Stock-Based Compensation On January 1, 2006, the Company adopted SFAS No. 123(R), Share-Based Payment, which requires all stock-based payments to employees to be recognized in the income statement based on their fair 9 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note G - Stock-Based Compensation - Continued values. The Company adopted SFAS No. 123(R) using the modified prospective transition method. The modified prospective transition method does not require the restatement of prior periods to reflect the fair value method of expensing stock-based compensation. SFAS No. 123(R) does require a cumulative effect adjustment of previously recognized compensation expense in order to estimate forfeitures for awards outstanding on the adoption date. The cumulative effect adjustment was immaterial. The Company uses the Black-Scholes option pricing model for all grant date estimations of fair value as the Company believes that its stock options have characteristics for which the Black-Scholes model provides an acceptable measure of fair value. The expected term of an option represents the period of time that the Company expects the options granted to be outstanding. The Company bases this estimate on a number of factors including vesting period, historical data, expected volatility and blackout periods. The expected volatility used in the option pricing calculation is estimated considering historical volatility. The Company believes that historical volatility is a good predictor of the expected volatility. The expected dividend yield represents the expected dividend rate that will be paid out on the underlying shares during the expected term of the option, taking into account any expected dividend increases. The Company's options do not permit option holders to receive dividends and therefore the expected dividend yield was factored into the calculation. The risk-free rate is assumed to be a short-term treasury rate on the date of grant, such as a U.S. Treasury zero-coupon issue with a term equal to the expected term of the option. The additional disclosure requirements of SFAS No. 123(R) have been omitted due to immateriality. Note H - Commitments and Contingencies In the normal course of business the Company enters into commitments to extend credit, which are agreements to lend to customers as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and generally require a payment of fees. Since commitments may expire without being drawn upon, the amounts reported do not necessarily represent expected future cash flows. Standby letters of credit are commitments issued by the Company to guarantee the performance of a customer to a third party. These guarantees are primarily issued to support public and private borrowing arrangements, including commercial paper, bond financing and similar transactions, and expire in decreasing amounts with terms ranging from one to four years. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. 10 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note H - Commitments and Contingencies - Continued The following represents the Company’s commitments to extend credit and standby letters of credit as of September 30, 2007 and December 31, 2006: September 30, 2007 December 31,2006 Commitments to extend credit $ 109,055,000 $ 203,088,000 Standby and commercial letters of credit 1,871,000 2,427,000 Total commitments and contingencies $ 110,926,000 $ 205,515,000 Florida Community Bank, as part of its retail mortgage loan production activities, routinely enters into short-term commitments to originate fixed rate loans. Most of the loans will be sold to third party correspondent banks upon closing. For those loans, the Company enters into individual forward sales commitments at the same time the commitment to originate are finalized. While the forward sales commitments function as an economic hedge and effectively eliminate the Company's financial risk of rate changes during the rate lock period, both the commitment to originate mortgage loans that will be sold and the commitment to sell the mortgage loans are derivatives, the fair values of which are essentially equal and offsetting, whereas the Company primarily acts as intermediary between the borrower and the ultimate lender. The Company invested in a Partnership, AMD-FCB, LLP, formed to build and lease an office building in which the Bank will lease space upon completion. In early 2007, the Partnership entered into a construction agreement with a third party bank. The Company and the other 50% partner have each guaranteed 50% of a construction loan totaling approximately $6,600,000. In addition, the Bank has entered into a 15 year lease agreement with AMD-FCB, LLP to lease 16,809 square feet of the building, approximately one-half. The annual lease payments are projected to be approximately $445,000, with annual increases based on the Consumer Price Index. Note I – Subsequent Events On October 24, 2007, the Board of Directors declared a dividend payable on November 16, 2007, of $0.25 per share, to all shareholders of record as of November 2, 2007.The Company also declared a stock split of 6 shares for each of the Company’s outstanding 5 shares of common stock on October 24, 2007, to stockholders of record on December 3, 2007.the effect of this stock split has been retroactively reflected in the financial statements.All references to weighted average shares outstanding and per share amounts included in the accompanying financial statements and notes reflect the stock split and its retroactive effects. 11 FLORIDA COMMUNITY BANKS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2007 (Unaudited) Note J - Recent Accounting Pronouncements Effective January 1, 2007, the Company adopted the provisions of SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No. 133 and 140." SFAS No. 155 permits, but does not require, fair value accounting for hybrid financial instruments that contain an embedded derivative that would otherwise require bifurcation in accordance with SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities." Concurrently, the Company adopted the provisions of SFAS No. 133, Implementation Issue No. B40, "Embedded Derivatives: Application of Paragraph 13(b) to Securitized Interests in Prepayable Financial Assets." In Implementation Issue No. B40, the FASB concluded that a securitized interest in prepayable financial assets would not be subject to the bifurcation requirements of SFAS No. 155, provided that the securitized interest met certain criteria. The adoption of SFAS No. 155 and SFAS No. 133, Implementation Issue No. B40 did not have a material impact on the Company's financial statements. In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets, [an amendment of FASB Statement No. 140].This Statement provides the following: 1) revised guidance on when a servicing asset and servicing liability should be recognized; 2) requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable; 3) permits an entity to elect to measure servicing assets and servicing liabilities at fair value each reporting date and report changes in fair value in earnings in the period in which the changes occur; 4) upon initial adoption, permits a onetime reclassification of available-for-sale securities to trading securities for securities which are identified as offsetting the entity's exposure to changes in the fair value of servicing assets or liabilities that a service elects to subsequently measure at fair value; and 5) requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional footnote disclosures. This Standard is effective as of the beginning of an entity's first fiscal year that begins after September 15, 2006 with the effects of initial adoption being reported as a cumulative-effect adjustment to retained earnings. The adoption of this statement had no material effect on the Company's financial statements. In June 2006, the FASB issued FIN 48, Accounting for Uncertainly in Income Taxes, [an interpretation of FASB Statement No. 109], which prescribes a recognition threshold and measurement attribute for a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company has determined that the adoption of FIN 48 had no material effect on the financial statements. In September 2006, the FASB issued SFAS No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plan, [an amendment of FASB Statements No. 87, 88, 106 and 132(R)]. This Statement requires a postretirement plan (other than a multiemployer plan) as an asset or liability in its balance sheet, beginning with year end 2006, and to recognize changes in the funded status in the year in which the changes occur through comprehensive income beginning in 2007. Additionally, defined benefit plan assets and obligations are to be measured as of the date of the employer's fiscal year-end, starting in 2008. The adoption of this statement had no material effect on the Company's financial statements. Effect of newly issued but not yet effective accounting standards: In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements.
